Citation Nr: 1602591	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  13-16 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or by reason of being housebound, for purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.

4.  Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1943 to July 1966.  The Veteran died in September 2007, and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 decision of the Pension Maintenance Center at a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of this matter currently resides with the Los Angeles RO.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The issues of entitlement to service connection for the cause of the Veteran's death, entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318, and entitlement to death pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the time of the Veteran's death in September 2007, there was a pending claim for SMC based on the need for regular aid and attendance or by reason of being housebound.

2.  With regard to housebound benefits, the Veteran did not have a service-connected disability rated as 100 percent disabling; he did not have additional service-connected disabilities independently ratable at 60 percent or more when combined; and he did not meet the criteria with regard to being "permanently housebound" due to service-connected disabilities.

3.  With regard to aid and attendance benefits, the Veteran was not blind or nearly blind; did not have anatomical loss or loss of use of both feet or one hand and one foot; and was not permanently bedridden, due to service-connected disabilities.   Although his nonservice-connected severe dyspnea and lung cancer required the care or assistance of another person on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment, his service-connected disabilities did not require the regular aid and attendance of another person.


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to SMC benefits by reason of being permanently housebound, for purposes of accrued benefits.  38 U.S.C.A.                §§ 1114(s), 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350(i), 3.1000 (2014).
 
2.  The criteria are not met for entitlement to SMC benefits by reason of being in need of aid and attendance of another person, for purposes of accrued benefits.  38 U.S.C.A. §§ 1114(l), 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350(b), 3.352(a), 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.       §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The Board notes that the law requires that accrued benefits claims be adjudicated on the basis of the evidence that was of record at the time of the Veteran's death.  38 C.F.R. § 3.1000(d)(4).  Thus, there is no prejudice to the claimant in adjudication of the accrued benefits claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that no further RO action, prior to appellate consideration of this claim, is required.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the appellant by VA would be capable of substantiating her claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

II. Law and Analysis 

Accrued Benefits

Upon the death of an individual receiving benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not to exceed 2 years, based on existing rating decisions or other evidence that was on file when the Veteran died.   See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a); Jones v. Brown, 8 Vet. App. 558 (1996). 

Only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  Pursuant to 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  The Veteran died in September 2007. The appellant filed her accrued benefits claim in July 2008; thus, her claim was timely filed.  Id.  

The appellant is seeking SMC benefits for the Veteran based on being housebound as set forth under 38 U.S.C.A. § 1114(s) or based on the need for regular aid and attendance at the higher rate as set forth under 38 U.S.C.A. § 1114(l).  A veteran or appellant may receive SMC either by reason of being housebound or based on the need for regular aid and attendance, but may not receive both simultaneously.  That is, regular aid and attendance is the greater monetary award.  Compare 38 U.S.C.A.      § 1114(l) with 38 U.S.C.A. §1114(s). 
Upon review of the evidence, the Board finds that the criteria are not met for SMC based on the need for regular aid and attendance or by reason of being housebound, for purposes of accrued benefits. 

The Board will initially address the issue of whether the Veteran was entitled to the lesser benefit of SMC by reason of being housebound. 

SMC benefits by reason of being housebound are payable if the Veteran has a single permanent disability rated 100 percent disabling and has either (1) additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) is "permanently housebound" by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  The disabilities independently ratable at 60 percent or more must be separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 C.F.R. § 3.350(i)(1).

Subsection 1114(s) for housebound benefits requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under VA law, subsection 1114(s) housebound benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011). 

However, VA's duty to maximize benefits requires VA to assess all of a claimant's disabilities, regardless of the order in which they were service-connected, to determine whether any combination of disabilities establishes housebound benefits under 38 U.S.C. § 1114(s).  Id.  

A Veteran is "permanently housebound" when he is substantially confined to his house (ward or clinical areas, if institutionalized) or immediate premises as a direct result of his service-connected permanent disability or disabilities, and it is reasonably certain that the disability of disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R.                § 3.350(i)(2).

With regard to housebound status, the threshold statutory requirement is that the Veteran must have a single permanent disability rated at 100 percent.   In the present case, the Veteran did not have a single service-connected disability rated as 100 percent disabling prior to his death in September 2007.  His bilateral hearing loss was rated as 20 percent disabling; his residuals of right ACL separation with open reduction internal fixation (ORIF) was rated as 30 percent disabling, his tinnitus was rated as 10 percent disabling, his residuals of right ring and little fingers fractures was rated as noncompensably disabling, his residuals of left foot fracture was rated as 10 percent disabling, and his right foot laceration was rated as noncompensably disabling.  His combined disability rating was 60 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  However, absent a single disability rated as 100 percent disabling, the Veteran did not meet the threshold legal criteria for entitlement to SMC under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i).  Thus, he did not meet this particular housebound benefits requirement.  38 U.S.C.A.         § 1114(s); 38 C.F.R. § 3.350(i).

Moreover, the Veteran did not meet the factual housebound criteria with regard to being "permanently housebound" as the result of his service-connected disabilities.   38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(2).  For example, on VA housebound or aid & attendance examination in July 2007, the Veteran complained of severe shortness of breath with minimal exertion and conversation.  The examiner wrote "cachectic" in the box reserved for detailing the Veteran's nutrition.  His gait was noted as mildly unsteady.  The examiner indicated that the Veteran's posture and general appearance was frail and cachectic.  The Veteran was observed to be able to feed and clothe himself and to attend to the needs of nature independently.  There were no restrictions of the spine, trunk, and neck observed.  The Veteran reported that he stayed home, read, and watched television.   He was able to walk a maximum of 10 feet without the assistance of another person.  He did not drive and was able to leave his home with accompaniment and oxygen.  He used a walker and required continuous supplemental oxygen.  He was diagnosed with severe dyspnea and lung cancer.  The examiner checked the box indicating that the Veteran required the daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home, or other institutional care.  Notwithstanding, there was no mention of any of his service-connected disabilities affecting his current status.

In August 2007, the appellant submitted a handwritten statement in support of the Veteran's claim, describing why the Veteran required attendance at all times.  She stated that she cared for the needs of the Veteran around-the-clock, often getting up during the night to help to the bathroom or to adjust oxygen as needed.  She kept track of and administered all medications to the Veteran.  She also reported preparing all of his meals and kept their home and Veteran's living area clean.  Although the Veteran was able to walk and perform his grooming and toileting chores, she stated that she had to stand by to assist as needed.  The appellant averred that the Veteran needed supervision when he went in and out of the shower and had to be prompted to perform some grooming chores.  She also reported doing his laundry for him and helping him with paperwork chores.  As they lived in a two-story home, the appellant assisted him with ambulation of the stairs.  She also made sure the Veteran had oxygen available at all times and she drove the Veteran to his medical appointments.  The appellant contended that she could also leave him alone for very short periods of time, but that the Veteran was effectively housebound and depended on her to take care of all of his medical and personal needs.

The Board acknowledges the numerous reports of VA examination, VA treatment records, and private treatment records that assessed the current nature and severity of the Veteran's service-connected disabilities from 1993 to 2007.  However, with regard to housebound status, the medical evidence of record prior to death does not indicate that his service-connected disabilities caused the Veteran to be substantially confined to any premises.  Specifically, none of these records show that the Veteran's service-connected disabilities of bilateral hearing loss, residuals of right ACL separation with ORIF, tinnitus, residuals of right ring and little fingers fractures,  residuals of left foot fracture, or right foot laceration led to symptomatology resulting in permanent housebound status prior to his death.  Rather, the evidence of record clearly documents that his nonservice-connected severe dyspnea and lung cancer caused his gradual deterioration and eventual permanent housebound status. 

Consequently, the basic requirements for SMC by reason of being housebound, for purposes of accrued benefits, are not met.  38 U.S.C.A. § 1114(s); 38 C.F.R.            § 3.350(i). 

Additionally, SMC on a higher level, under 38 U.S.C.A. § 1114(l) and 38 C.F.R.     § 3.350(b) is payable as the result of service-connected disability if the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person. 

"Loss of use of a hand or foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63. 

Examples under 38 C.F.R. § 3.350(a)(2) and 38 C.F.R. 4.63 which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent foot drop. 

The following will be accorded consideration in determining the need for regular aid and attendance of another person: Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R.       § 3.352(a).

"Bedridden," i.e., the Veteran is actually required to remain in bed, will be a proper basis for the determination.  The fact that a Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  Id.  

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  See generally Turco v. Brown, 9 Vet. App. 222, 224 (1996) (eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met, but not all).  The particular personal functions that the Veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.   Determinations that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the Veteran's condition is such as would require him or her to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a). 

The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

Initially, a single disability rated as 100 percent disabling under a schedular evaluation is generally a prerequisite for entitlement to SMC compensation by reason of the need for regular aid and attendance.  Any lesser disability would be incompatible with the requirements of 38 CFR 3.352(a).  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section H, Topic 44, Block b.  As noted above, the Veteran was not service-connected for a single disability rated as 100 percent disabling under a schedular evaluation; and therefore, not satisfying the requirement for a single service-connected disability rated at 100 percent.  See again Bradley, 22 Vet. App. at 293.  

Regardless, the Board notes that the medical and lay evidence of record does not reveal anatomical loss or loss of use of both feet, or of one hand and one foot; or blindness in both eyes with visual acuity of 5/200 or less; or the Veteran being permanently bedridden as the result of service-connected disabilities.  See 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b).

Although the Veteran may have been bedridden in the months leading up to his death, the evidence of record does not show that this was due to his service-connected bilateral hearing loss, residuals of right ACL separation with ORIF, tinnitus, residuals of right ring and little fingers fractures,  residuals of left foot fracture, or right foot laceration disabilities. 

With regard to aid and attendance, the Veteran was 83 years old when he died in September 2007.  The August 2007 VA examiner for housebound status or permanent need for regular aid and attendance, found that the Veteran required the daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home, or other institutional care and indicated his diagnoses of severe dyspnea and lung cancer, which were nonservice-connected disorders.  There was no indication that the examiner, the Veteran, or even the appellant reported that service-connected bilateral hearing loss, residuals of right ACL separation with ORIF, tinnitus, residuals of right ring and little fingers fractures, residuals of left foot fracture, or right foot laceration disabilities played any role.  Rather, the physician simply listed the nonservice-connected disabilities rendering him housebound and in need of aid and attendance. 

The Board acknowledges that the Veteran gradually became dependent upon his wife for certain daily chores and medical and personal needs as described.  However, the Veteran did meet many of the factors of aid and attendance.  See Turco, 9 Vet. App. 224 (eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met, but not all).  It does not appear the Veteran would have been able to take care of himself without the regular assistance of another.  This is not in dispute.  However, the evidence of record does not show that his eventual incapacity was due to service-connected disabilities.  See 38 U.S.C.A. § 1114(l).  

Although the Board does not doubt that the Veteran suffered significant impairment due to his service-connected disabilities, the medical evidence does not establish that his service-connected disabilities rendered him unable to attend to the needs of daily living without the regular aid and assistance of another person prior to his death.  Accordingly, the Board concludes that the requirements for SMC based upon the need for regular aid and attendance of another person have not been met.

Consequently, the basic requirements for SMC on the account of regular aid and attendance are not met.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350, 3.352. 
Therefore, the Board finds that entitlement to service connection for aid and attendance or housebound benefits for accrued benefit purposes must be denied.   

The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See Gilbert, supra.  Accordingly, the claim must be denied.


ORDER

SMC based on the need for regular aid and attendance or by reason of being housebound, for purposes of accrued benefits, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the appellant's remaining claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A. DIC Benefits 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that a notice with regards to a claim for DIC benefits must include: (1) a statement of the conditions (if any) for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service connected.  Additionally, if the claimant raises a specific issue regarding a particular element of the claim, the notice must inform the claimant of how to substantiate the assertion, taking into account the evidence submitted in connection with the application.

The appellant has not been provided the necessary VCAA notice with respect to her claims regarding DIC benefits under 38 U.S.C.A. § 1318 and service connection for the cause of the Veteran's death on appeal.  As such, she must be issued this notice prior to the Board's review.

B. Death Pension Benefits 

It is also necessary to remand this matter for further development.  The award of death pension benefits is dependent upon annual income and net worth.  The appellant's claim has been denied on the basis that her annual income exceeds the maximum amount of pension benefits.  See 38 U.S.C.A. §§ 1541, 1543 (West 2014); 38 C.F.R. § 3.3 (2014).  In this regard, the Board notes the appellant has not submitted any recent evidence concerning her current financial status.  The most recent evidence regarding her financial status was submitted in June and July 2008, which was over seven years ago.  In fact, in her notice of disagreement (NOD) received in July 2009, the appellant maintained that she had difficulty paying her medical bills since the death of the Veteran.  She found a job as a writer, but most of the time could not work due to her health conditions.  She also expressed that she did not have long-term insurance or dental insurance and had to pay out of pocket.  The appellant stated that she required medications, which were not found on military base and had to be obtained elsewhere.  It is not clear that any attempt to obtain unreimbursed medical expenses was made.  The appellant additionally provided contact information for her physician and expressed that he was willing to provide any necessary information as requested by the VA.  In light of this report of changed financial circumstances, the appellant should be provided an opportunity to demonstrate her current financial status to see if she now qualifies for VA death pension benefits.

Accordingly, the case is REMANDED for the following action:

1. Send the claimant VCAA notice pertaining to the issues of entitlement to DIC benefits under 38 U.S.C.A. § 1318 and service connection for cause of death.

2. Request from the appellant to submit an Improved Pension Eligibility Verification Report, including income from all sources and deductions from countable income such as certain unreimbursed medical expenses, for each year from 2007 forward for which she seeks VA nonservice-connected death pension benefits.

3. If evidence or argument is received, the AOJ should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the appellant should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
	



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


